Title: To George Washington from Benjamin Lincoln, 20 December 1781
From: Lincoln, Benjamin
To: Washington, George


                        
                            My Dear General
                            War office Decr 20th 1781
                        
                        I do my self the honor to enclose for your Excellency inspection a letter I have in idea to submit to
                            Congress if in your opinion a resolution founded thereon will promote the good of the service—pray give me your opinion
                            this evening or in the morning as, if any thing is done, it should go out with the instructions to the recruiting officers & to the
                            several States. I have the honor to be with perfect esteem Your Excellency Most ob.
                        
                            B. Lincoln

                        
                    